In an action for a declaratory judgment as to the ownership of the capital stock in the defendant corporation which had been owned by plaintiff’s testator at the time of his death, and as to a certain “ buy and sell ” agreement which the plaintiff contends was made only with respect to the assets of a partnership business of which her testator and his brother, defendant Alfred Giannelli, were the partners, the appeal is by defendants from a judgment of the Supreme Court, Nassau County, entered January 14, 1965, declaring that plaintiff, as executrix, is the owner of 50% of the capital stock of the defendant corporation. Judgment affirmed, with costs. No opinion. Christ, Acting P. J., Hill, Rabin and Hopkins, JJ., concur; Benjamin, J., dissents and votes to reverse the judgment and grant a new trial for a full and complete development of the facts with respect to an obviously ambiguous contract.